DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 07/12/2022 has been considered and entered.  The amendment overcomes the rejections in view of Sasaki et al. (US 2017/0073605) for failure to teach aqueous coating compositions and for failure to teach the presence of the solid lubricant in the claimed amounts.  
It is noted that the step of curing the coating composition of the claims is taken as an intended use limitation as the claims are not drawn to a process of preparing DLFC layer but to a DLFC coating composition itself.  Thus, limitations drawn to the layer, and thickness of the layer etc., are only taken as intended use limitations and not further limiting of the aqueous composition itself.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4 – 8, 21, 23 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kesavan et al. (US 5,971,113)
In regards to claim 1, Kesavan teaches coated friction pad for brake assembly (title).  The coating composition of a preferred embodiment comprises polymer or resinous binder and particles such as silicon carbide having Mohs hardness of 8 to 9.5 incorporated therein, and wherein the particles are present in amounts of from 5 to 75% of the composition, thus allowing the binder to be present in calculated amounts of from 25 to 95% absent the presence of other minor additives (column 2 lines 67).  The composition is mixed in a liquid (water or aqueous) solution (column 4 lines 1 – 30; Table 1).  The solution can comprise minor amounts of other additives such as 1% surfactant, 1% rheology modifier which are mixed with 48% of a binder and 40% of particles in one embodiment (Table 1).  A cured layer is provided with a thickness on the coated surface (column 3 lines 24 – 38).
In regards to claim 4, Kesavan teaches the composition comprising the presence of surfactant which is a surface modifier in the claimed amount.
In regards to claim 5, Kesavan teaches the composition having a coating thickness of from 0.025mm to 1.3 mm (column 3 lines 24 – 32).
In regards to claim 6, Kesavan teaches the composition which can comprise nitrile rubber materials (elastomers) as fillers and thus would form a layer of elastomer when cured (column 2 lines 40 – 44).  
In regards to claim 7, Kesavan teaches the composition having the claimed limitation as previously stated.
In regards to claim 8, Kesavan teaches the composition which can be cured to form a layer of a thickness of 0.025mm to 1.3 mm which overlaps the claimed range.  Again, the thickness of the layer is an intended use limitation which does not further limit the aqueous composition itself as previously discussed.
In regards to claims 21, 23 – 29, Kesavan teaches the composition and the layer having the claimed limitations as previously discussed.
Response to Arguments
Applicant's arguments have been fully considered but they are moot as they do not rely upon any reference previously used in the rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771